
	
		I
		112th CONGRESS
		1st Session
		H. R. 2754
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2011
			Mr. Kissell (for
			 himself, Mr. Jones,
			 Mrs. Ellmers,
			 Mr. McHenry,
			 Mr. Westmoreland,
			 Mr. Lipinski,
			 Mr. Holden,
			 Mr. Michaud,
			 Ms. Sutton,
			 Mr. McGovern,
			 Mrs. Myrick,
			 Mr. McIntyre,
			 Mr. DeFazio,
			 Ms. Kaptur,
			 Ms. Foxx, Mr. Rogers of Alabama, and
			 Mr. Coble) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To provide the Department of Homeland Security, U.S.
		  Customs and Border Protection, and the Department of the Treasury with
		  authority to more aggressively enforce trade laws relating to textile and
		  apparel articles, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Textile Enforcement and
			 Security Act of 2011.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Textile or apparel article defined.
					Sec. 3. Definitions.
					Sec. 4. Findings.
					Sec. 5. Sense of Congress.
					Title I—Additional authorities for U.S. Customs and Border
				Protection
					Sec. 101. Seizure and forfeiture of certain textile or apparel
				articles and use of amounts from fines, penalties, and forfeitures.
					Sec. 102. Increase in certain TAPP positions and import
				specialist positions and biennial review of staff levels.
					Title II—Amendments to the Tariff Act of 1930
					Sec. 201. Special provisions regarding certain violations
				relating to import documentation.
					Sec. 202. Electronic preference verification system for origin
				of textile or apparel articles under CAFTA–DR, NAFTA, and other free trade
				agreements.
					Sec. 203. Establishment of textile and apparel new importer
				program.
					Sec. 204. Nonresident importer declaration program for textile
				or apparel articles.
					Title III—Establishment of textile and apparel manufacturing and
				supplier registry
					Sec. 301. Establishment of textile and apparel manufacturing
				and supplier registry.
					Title IV—Implementation report
					Sec. 401. Implementation report.
				
			2.Textile or
			 apparel article defined
			(a)In
			 generalIn this Act, the term textile or apparel
			 article means any of the following:
				(1)Any good
			 classifiable in chapters 50 through 63 of the HTS.
				(2)Any good
			 classifiable under one of the following HTS headings or subheadings:
					(A)3005.90;
					(B)3921.12.15;
					(C)3921.13.15;
					(D)3921.90.25;
					(E)6601.10 through
			 6601.99;
					(F)7019.19.15;
					(G)7019.19.28;
					(H)7019.40 through
			 7019.59;
					(I)8708.21;
					(J)9404.30.40;
					(K)9404.30.80; and
					(L)9404.90.
					(b)HTS
			 definedIn subsection (a), the term HTS means the
			 Harmonized Tariff Schedule of the United States.
			3.DefinitionsIn this Act:
			(1)CommissionerThe
			 term Commissioner means the Commissioner responsible for U.S.
			 Customs and Border Protection.
			(2)Enter;
			 entryThe terms enter and entry refer
			 to the entry, or withdrawal from warehouse for consumption, of a textile or
			 apparel article in the customs territory of the United States.
			(3)ImporterThe
			 term importer means one of the parties qualifying as an importer
			 of record under section 484(a)(2)(B) of the Tariff Act of 1930 (19 U.S.C.
			 1484(a)(2)(B)).
			(4)Special
			 operationsThe term special operations means an
			 initiative that is—
				(A)implemented to
			 address specific instances of transactions that do not comply with United
			 States trade laws with respect to textile or apparel articles;
				(B)used to address
			 any import violations involving textile or apparel articles, including fraud,
			 quota requirements, revenue collection, trade preferences or requirements under
			 free trade agreements, product safety, anti-dumping and countervailing duties,
			 or intellectual property rights; or
				(C)initiated to
			 address a singular instance or a pattern of high-risk behavior, involving a
			 particular commodity or other trade issue, including valuation, origin fraud,
			 or trade preference violation, on the part of a country, importer, or
			 manufacturer.
				(5)TAPPThe
			 term TAPP means the Textile and Apparel Policy and Programs
			 division of the Office of International Trade within U.S. Customs and Border
			 Protection.
			(6)TPVTsThe
			 term TPVTs means Textile Product Verification Teams.
			(7)DedicatedThe
			 term dedicated means, with respect to an import specialist, that
			 such import specialist who focus solely on the import of textile or apparel
			 articles.
			(8)TrainedThe
			 term trained means, with respect to an import specialist, that
			 such import specialist has received, at least every last three years, education
			 or training related to the import of textile or apparel articles.
			(9)Nonresident
			 importerThe term nonresident importer means an
			 importer who is—
				(A)an individual who is not a citizen of the
			 United States or an alien lawfully admitted for permanent residence in the
			 United States; or
				(B)a partnership, corporation, or other
			 commercial entity that is not organized under the laws of a jurisdiction within
			 the customs territory of the United States (as such term is defined in General
			 Note 2 of the Harmonized Tariff Schedule of the United States) or in the Virgin
			 Islands of the United States.
				(10)New
			 importerThe term new importer means an importer
			 with fewer than three years of import history into the United States of textile
			 or apparel articles. For purposes of this paragraph, a new importer that merges
			 with or is purchased by another importer, or is otherwise altered, shall be
			 considered to remain a new importer until such time as such new importer
			 presents proof to the Commissioner of such merger, purchase, or other
			 alteration for a determination regarding whether such new importer may be
			 treated as an importer.
			(11)CAFTA–DR
			 countryThe term CAFTA–DR country has the meaning
			 given such term in section 3(2) of the Dominican Republic-Central
			 America-United States-Free Trade Agreement Implementation Act (19 U.S.C.
			 4002(2); Public Law 109–53).
			4.FindingsCongress finds the following:
			(1)The fraudulent or
			 illegal imports of textile and apparel articles into the United States results
			 in significant revenue loss to the Department of the Treasury.
			(2)The Textile and
			 Apparel Policy and Programs division of the Office of International Trade
			 within U.S. Customs and Border Protection or any subsequent division has, with
			 respect to textile or apparel articles, the primary responsibility to ensure
			 the proper enforcement of all trade laws, rules, and regulations affecting
			 textile and apparel articles.
			(3)The TAPP has the
			 authority to direct the implementation and enforcement of free trade
			 agreements, multilateral agreements, bilateral textile agreements, trade
			 preference programs, and all other trade laws affecting textiles and apparel
			 articles.
			(4)The primary focus
			 of the TAPP is to ensure the effective implementation of all trade enforcement
			 activities involving textile or apparel articles with its principle focus to
			 prevent circumvention of the requirements to obtain preferential trade
			 treatment under free trade agreements and trade preference programs in order to
			 avoid quotas or duties.
			5.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)U.S. Customs and
			 Border Protection and the TAPP should be involved in supporting the negotiation
			 of enforcement provisions of trade preference programs and free trade
			 agreements affecting textiles and apparel articles;
			(2)the TAPP should
			 conduct outreach to other Federal departments and agencies involved in overall
			 trade policy, such as Department of Commerce and the Office of the United
			 States Trade Representative;
			(3)the TAPP should be
			 involved in the development of policies and procedures that provide guidance to
			 the port of entry of the textile and apparel articles, including training of
			 TAPP officials;
			(4)the TAPP
			 headquarters office is currently below its optimal staffing levels and the TAPP
			 personnel efforts should be targeted at retaining senior staff and hiring new
			 qualified personnel so that the division is brought up to optimal staffing
			 levels, and these positions should be designated as not only policy positions,
			 but enforcement positions as well;
			(5)the TAPP should
			 implement special operations, Textile Product Verification Teams, and other
			 actions under U.S. Customs and Border Protection authority to ensure
			 enforcement of trade laws relating to imports of textile or apparel articles in
			 a timely manner as concerns arise, particularly as such concerns relate to
			 enforcement of the North American Free Trade Agreement, the Dominican
			 Republic-Central America-United States Free Trade Agreement, and all other free
			 trade agreements and trade preference programs, in order to prevent
			 transshipments and origin fraud;
			(6)the TAPP officials
			 should coordinate and collaborate with foreign government counterparts to
			 ensure effective enforcement of textile and apparel articles; and
			(7)U.S. Customs and
			 Border Protection should ensure that seizures, detentions, special operations,
			 and TPVTs remain the primary focus of its enforcement efforts relating to
			 textile and apparel articles.
			IAdditional
			 authorities for U.S. Customs and Border Protection
			101.Seizure and
			 forfeiture of certain textile or apparel articles and use of amounts from
			 fines, penalties, and forfeitures
				(a)Seizure and
			 forfeiture
					(1)In
			 generalThe following
			 penalties shall apply with respect to an importation of a textile or apparel
			 article:
						(A)In the case of
			 importation for which a trade preference has been claimed and with respect to
			 which the textile or apparel article has been either misdescribed on entry as
			 to country of origin or for which the importer does not verify actual country
			 of origin, for purposes of avoiding a duty or other obligation to the United
			 States Government, including any merchandise accompanied by documentation which
			 indicates a false or fraudulent country of origin or source of textile or
			 apparel articles, and any merchandise accompanied by a counterfeit visa,
			 license, permit, bill of lading, or similar documentation that is subsequently
			 used by the importer for entry of textile or apparel articles, the textile or
			 apparel article shall be subject to seizure and forfeiture in accordance with
			 United States trade laws and title 18, United States Code.
						(B)In the case of
			 importation by an importer who provides false information with respect to the
			 physical address of the importer or who does not meet the requirements of
			 section 484(a)(2)(B) of the Tariff Act of 1930 (19 U.S.C. 1484 (a)(2)(B)), the
			 textile or apparel article shall be subject to seizure and forfeiture in
			 accordance with United States trade laws and title 18, United States
			 Code.
						(2)ExceptionA
			 clerical error shall not be considered a violation of paragraph (1) unless such
			 error is part of a pattern of negligent conduct.
					(b)Use of amounts
			 from fines, penalties, and forfeitures
					(1)In
			 generalNotwithstanding any
			 other provision of law, the Secretary of Homeland Security, the Commissioner,
			 or the Secretary of the Treasury—
						(A)shall use amounts from fines, penalties,
			 and forfeitures of property for violations of any law regarding the import of
			 textile or apparel articles enforced by the Secretary of Homeland Security or
			 the Secretary of the Treasury to pay for—
							(i)expenses directly related to investigations
			 of, and civil or criminal enforcement proceedings on, violations of any law
			 regarding the import of textile or apparel articles, including any necessary
			 expenses for equipment, training, travel, witnesses, and contracting services
			 directly related to such investigations or proceedings; and
							(ii)expenses related to training and education
			 for applicable revenue positions, including import specialists, international
			 trade specialists, and auditors who participate in the enforcement of the
			 export or import of textile or apparel articles through United States trade
			 laws; and
							(B)may use amounts from fines, penalties, and
			 forfeitures of property for violations of any law regarding the import of
			 textile or apparel articles enforced by the Secretary of Homeland Security, the
			 Commissioner, or the Secretary of the Treasury to pay for a reward of not less
			 than 20 percent of the amount of the fine, penalty, or forfeiture of property
			 collected or $20,000, whichever is the lesser amount, to any person who
			 furnishes information that leads to an arrest, conviction, civil penalty
			 assessment, or forfeiture of property for any violation of any law regarding
			 the import of textile or apparel articles enforced by the Secretary of Homeland
			 Security, the Commissioner, or the Secretary of the Treasury.
						(2)Rule of
			 constructionAmounts
			 collected from fines, penalties, and forfeitures of property for violations of
			 any law regarding the import of textile or apparel articles enforced by the
			 Secretary of Homeland Security, the Commissioner, or the Secretary of the
			 Treasury to pay for expenses described in paragraph (1)(A) or a reward
			 described in paragraph (1)(B) are in addition to amounts otherwise available
			 for such purposes.
					102.Increase in
			 certain TAPP positions and import specialist positions and biennial review of
			 staff levels
				(a)Increase in
			 certain TAPP positionsNot
			 later than 180 days of the date of the enactment of this Act, the Commissioner
			 shall ensure that—
					(1)the Textile Operations Branch (or any
			 successor or related Branch) of the TAPP shall consist of, at a minimum, one
			 Branch Chief and six Operations Staff, of whom three Operations Staff shall be
			 assigned to one of the CAFTA–DR countries for purposes of assisting U.S.
			 Customs and Border Protection with verification of textile and apparel
			 preferences claimed under the Dominican Republic-Central America-United States
			 Free Trade Agreement;
					(2)the Textile/Apparel Policy & Programs
			 Division (or any successor or related Branch) of the TAPP shall consist of, at
			 a minimum, one Branch Chief and three Operations Staff and two textile trade
			 analysts; and
					(3)the Quota Branch (or any successor or
			 related Branch) of the TAPP shall consist of, at a minimum, one Branch Chief
			 and four Operations Staff.
					(b)Increase in
			 textile and apparel trained import specialistsAs soon as practicable after the date of
			 the enactment of this Act, the Commissioner shall certify, with respect to the
			 15 largest (by value of entries) United States ports of entry for textile or
			 apparel articles, that Import Specialists who are assigned to such ports of
			 entry are trained in fraud, trade preference verification, undervaluation, or
			 other issues relating to imports of textile or apparel articles so that the
			 number of such trained Import Specialist positions is not less than 150 percent
			 of the number of trained Import Specialist positions in existence as of the
			 date of the enactment of this Act.
				(c)Increase in
			 dedicated textile and apparel import specialistsAs soon as practicable after the date of
			 the enactment of this Act, the Commissioner shall increase dedicated textile
			 and import specialists by 25 percent at the 15 largest (by value of entries)
			 United States ports of entry for textile or apparel articles over the number of
			 such specialists in existence as of the date of the enactment of this
			 Act.
				(d)Biennial review
			 of staff levelsNot later
			 than one year after the date of the enactment of this Act and every two years
			 thereafter, the Commissioner shall submit to the Committee on Ways and Means
			 and the Committee on Homeland Security of the House of Representatives, the
			 Committee on Finance and the Committee on Homeland Security and Governmental
			 Affairs of the Senate, and the co-chairs of the Congressional Textile Caucus a
			 report on the staffing levels specified in this section, including a
			 determination of whether or not there is need for additional staff to carry out
			 the duties of the TAPP.
				IIAmendments to the
			 Tariff Act of 1930
			201.Special
			 provisions regarding certain violations relating to import
			 documentation
				(a)Publication of
			 names of certain violatorsSection 592A(a)(1) of the Tariff Act of
			 1930 (19 U.S.C. 1592a(a)(1)) is amended—
					(1)in the matter
			 preceding subparagraph (A), by striking is authorized to and
			 inserting shall; and
					(2)in subparagraph
			 (A), by inserting before the comma at the end the following: , including
			 for violations of quotas, duties, or trade preference programs.
					(b)List of
			 high-Risk countriesSection 592A(b)(1) of the Tariff Act of 1930
			 (1592(a)(b)(1)) is amended, in the first sentence—
					(1)by striking
			 is authorized to and inserting shall; and
					(2)by inserting
			 or duties or violate trade preference programs after
			 quotas.
					202.Electronic
			 preference verification system for origin of textile or apparel articles under
			 CAFTA–DR, NAFTA, and other free trade agreements
				(a)EstablishmentNot later than 180 days after the date of
			 the enactment of this Act, the President, acting through the Commissioner and
			 in coordination with the head of the Office of Textiles and Apparel of the
			 Department of Commerce, shall establish an electronic verification system for
			 tracking textile or apparel articles imported or exported under the Dominican
			 Republic-Central America-United States Free Trade Agreement, the North American
			 Free Trade Agreement, or any other free trade agreement to which the United
			 States is a party, to ensure compliance with the respective requirements of
			 such agreements.
				(b)ImplementationThe President shall seek to enter into
			 consultations and agreements, as appropriate, with the government of each
			 foreign country that is a party to an agreement referred to in subsection (a)
			 for purposes of implementing the electronic verification system established
			 under such subsection.
				(c)ConfidentialityThe electronic verification system
			 established under subsection (a) shall ensure that proprietary information,
			 such as information about supply chain participants, are coded so that only
			 U.S. Customs and Border Protection and Office of Textiles and Apparel personnel
			 can access such information.
				(d)Sense of
			 CongressIt is the sense of
			 Congress that the President should seek to make the integration of the
			 electronic verification system established under subsection (a) in future free
			 trade agreements a priority in negotiations for such agreements.
				203.Establishment
			 of textile and apparel new importer program
				(a)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, the Commissioner shall
			 establish a new importer program that directs U.S. Customs and Border
			 Protection to adjust bond amounts for new importers of textile and apparel
			 goods based on the level of risk assessed by U.S. Customs and Border Protection
			 for protection of revenue of the Federal Government.
				(b)RequirementsThe Commissioner shall ensure that, as part
			 of the new importer program established under subsection (a), U.S. Customs and
			 Border Protection—
					(1)develops risk
			 assessment guidelines for new importers of textile and apparel imports;
					(2)adjusts bond
			 amounts for new importers in accordance with the risk assessment guidelines
			 developed under paragraph (1);
					(3)maintains a
			 centralized database of new importers; and
					(4)ensures accuracy
			 of required information provided to U.S. Customs and Border Protection by new
			 importers.
					(c)Bonding
			 authoritySection 623(b) of
			 the Tariff Act of 1930 (19 U.S.C. 1623(b)) is amended by adding at the end the
			 following new paragraph:
					
						(5)In the case of importation of textile or
				apparel articles, by regulation or specific instruction require, or authorize
				U.S. Customs and Border Protection officers to require, the amount of the bond
				to include amounts equal to any duties, fees, or penalties estimated to be
				payable on such articles. For purposes of this paragraph, amounts equal to any
				penalties estimated to be payable on such articles shall be based on a risk
				assessment of the new importer carried out in accordance with section 203 of
				the Textile Security and Enforcement Act of 2011. Any person who violates this
				paragraph shall be liable for a civil penalty of $50,000 for each such
				violation.
						.
				(d)Other
			 penaltiesIn addition to the
			 penalties specified in paragraph (5) of section 623(b) of the Tariff Act of
			 1930 (19 U.S.C. 1623(b)), as added by subsection (c) of this section, for a
			 violation of such paragraph, any person who violates any other customs law of
			 the United States with respect to the importation of textile or apparel
			 articles shall be subject to any applicable civil or criminal penalty,
			 including seizure and forfeiture that may be imposed under such customs law,
			 including section 592 of the Tariff Act of 1930 (19 U.S.C. 1592).
				204.Nonresident
			 importer declaration program for textile or apparel articles
				(a)Establishment of
			 programNot later than 180
			 days after the date of the enactment of this Act, the Commissioner shall
			 establish and maintain a nonresident importer declaration program with respect
			 to the importation of textile or apparel articles. The program shall require
			 nonresident importers of textile or apparel articles to provide the information
			 required under subsection (b) and declare the information required under
			 subsection (c), and require that such information accompany the entry summary
			 documentation for such textile or apparel articles.
				(b)Information
			 requiredThe Commissioner shall require the following information
			 to be submitted by any nonresident importer seeking to import textile or
			 apparel articles:
					(1)An identification
			 of a resident agent in the State in which the port of entry is located who is
			 authorized to accept service of process against the nonresident importer in
			 connection with the importation of the textile or apparel articles.
					(2)A
			 certification that the resident agent described in paragraph (1) has assets in
			 the United States in sufficient amounts for the purpose of ensuring the payment
			 of any additional loss of revenue not covered by any surety bond or for any
			 civil penalties levied by the Federal Government in connection with the
			 importation of the textile or apparel articles.
					(3)A
			 copy of the commercial invoice accompanying the shipment of the textile or
			 apparel articles, including the name, address, and contact information for each
			 person in the transaction, such as the trading house, the freight forwarder,
			 and the ultimate purchaser of the goods.
					(c)Declarations
			 requiredPursuant to procedures prescribed by the Commissioner,
			 any nonresident importer seeking to import textile or apparel articles shall
			 declare the following:
					(1)The nonresident
			 importer has secured a bond in connection with the importation of the textile
			 or apparel articles as required by paragraph (5) of section 623(b) of the
			 Tariff Act of 1930 (19 U.S.C. 1623(b)) (as added by section 203(c) of this
			 Act).
					(2)The nonresident
			 importer has established a power of attorney in connection with the importation
			 of the textile or apparel articles.
					(d)AuthorityA
			 resident agent under this section shall accept service of process on behalf of
			 the nonresident importer of such agent for the purpose of duties, penalties, or
			 other fines issued by the Secretary of Homeland Security or the Commissioner if
			 the Secretary or the Commissioner is unable to collect duties, penalties, or
			 other fines from such nonresident importer.
				(e)Penalties
					(1)In
			 generalIt shall be unlawful
			 for any person to import into the United States any textile or apparel article
			 in violation of this section.
					(2)Civil
			 penaltiesAny person who violates paragraph (1) shall be liable
			 for a civil penalty of $50,000 for each such violation.
					(3)Other
			 penaltiesIn addition to the
			 penalties specified in paragraph (2), any violation of this section that
			 violates any other customs or trade law of the United States shall be subject
			 to any applicable civil and criminal penalty, including seizure and forfeiture,
			 that may be imposed under such customs or trade law or title 18, United States
			 Code, with respect to the importation of textile or apparel articles.
					IIIEstablishment of
			 textile and apparel manufacturing and supplier registry
			301.Establishment
			 of textile and apparel manufacturing and supplier registryNot later than 180 days after the date of
			 enactment of this Act, the President, acting through the Commissioner and in
			 coordination with the head of the Office of Textiles and Apparel of the
			 Department of Commerce, shall establish an electronic Textile and Apparel
			 Manufacturing Supplier Registry pilot program to serve as a centralized
			 database of United States producers and manufacturers of thread, yarn, fabric,
			 and apparel that supply products to companies in the United States, countries
			 that are parties to the North American Free Trade Agreement, the Central
			 American Free Trade Agreement, and other free trade or preference regions in
			 the Western Hemisphere.
			IVImplementation
			 report
			401.Implementation
			 reportNot later than one year
			 after the date of the enactment of this Act, the Commissioner shall submit to
			 the Committee on Ways and Means and the Committee on Homeland Security of the
			 House of Representatives, the Committee on Finance and the Committee on
			 Homeland Security and Governmental Affairs of the Senate, and the co-chairs of
			 the Congressional Textile Caucus a report on the implementation of this
			 Act.
			
